AUTHORIZED COURT FUND EXPENDITURES
Funds from the court fund cannot be used to pay for part of the expense of repairs of the elevator which is used to haul prisoners from the jail to the courtroom.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: "Can funds from the court fund be used to pay for part of the expense of repairs on the elevator which is used, among other things, to haul prisoners from the jail to the courtroom?" Title 20 O.S. 1304 [20-1304] (1970), states in part: "(a) Claims against the Court Fund shall include only such expenses as may be lawfully incurred for the operation of the court in the county. Payment of the expenses may be made after the claim therefor is approved by the district judge who is a member of the governing board of the Court Fund and either the local court clerk of the local associate district judge who is a member of said governing board.  "(b) The term 'expenses' shall include the following items and none others: "(5) furniture, fixtures and equipment;" The key issue to determine is whether or not an elevator would come under subsection (b) (5). Normally, an elevator installed in a courthouse would not be used primarily in the function of the court or other areas primarily involved in judicial functions. Although the elevator is used, among other things, to haul prisoners to the courtroom, this would not make it part of the courtroom or related offices any more than a stairway in the courthouse that might be used from time to time for taking prisoners from the jail to the courtroom. In addition, the care and custody of prisoners is traditionally a county function rather than a court function.  Attorney General Opinions No. 69-297 and 71-355 dealt with the issue of whether or not moneys from the court fund could be used to repair or replace a boiler used to heat the courthouse, which would include the courtroom. These opinions both held that funds from the court fund could not be used for this purpose.  The use of an elevator would be analogous to the use of a boiler in that neither are equipment used primarily for courtroom functions or other judicial functions.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative and that funds from the court fund cannot be used to pay for part of the expense of repairs of the elevator which is used to haul prisoners from the jail to the courtroom.  (Todd Markum)